     8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 1 of 7 - Page ID # 744



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                8:16CR360

          v.
                                                              MEMORANDUM
 DAVID RUELAS-CARBAJAL,                                        AND ORDER

                       Defendant.


         This matter is before the Court on defendant David Ruelas-Carbajal’s (“Ruelas-
Carbajal”) pro se Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
by a Person in Federal Custody (Filing No. 104), which the Court reads as amending his
previous motion to reduce his sentence (Filing No. 101). For the reasons stated below,
Ruelas-Carbajal’s request for relief is denied without an evidentiary hearing.

I.       BACKGROUND
         After a four-day trial, a jury found (Filing No. 64) Ruelas-Carbajal guilty of one
count of conspiring to distribute and possess with intent to distribute methamphetamine
and one count of distributing methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1), and
846. The jury found him not guilty of a second distribution charge. On June 22, 2018, the
Court sentenced Ruelas-Carbajal to concurrent terms of 151 months in prison on each count
of conviction. Ruelas-Carbajal appealed his conviction and sentence, and the Eighth
Circuit affirmed. See United States v. Ruelas-Carbajal, 933 F.3d 928, 932 (8th Cir. 2019).

         On January 29, 2020, Ruelas-Carbajal submitted a one-page document (Filing
No. 101) alleging errors in his case and requesting a reduction in his sentence. Construing
Ruelas-Carbajal’s submission “as a motion to vacate, set aside, or correct his sentence
under § 2255,” the Court granted him leave (Filing No. 103) to withdraw, amend, or stand
on his motion. On the Court’s instruction, the Clerk of Court provided Ruelas-Carbajal
with the proper form for filing a § 2255 motion. On March 9, 2020, Ruelas-Carbajal timely
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 2 of 7 - Page ID # 745




submitted a partially completed motion form and a memorandum in support (Filing
No. 104). The Court reads his second motion as amending the first and considers them
together.

II.    DISCUSSION
       A.     Ineffective Assistance of Counsel
       Between his two submissions, Ruelas-Carbajal raises two specific ineffective-
assistance-of-counsel claims under Strickland v. Washington, 466 U.S. 668, 694 (1984). 1
The first asserts Ruelas-Carbajal’s trial counsel, Thomas Campbell (“Campbell”), failed to
present exculpatory evidence at trial. The second faults Campbell for failing to impeach
government witness Gumaro Cuevaz (“Cuevaz”).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States
District Courts requires the Court to initially review Ruelas-Carbajal’s ineffective-
assistance claims. “If it plainly appears from [his] motion, any attached exhibits, and the
record of prior proceedings that [Ruelas-Carbajal] is not entitled to relief, the [Court] must
dismiss [his] motion and direct the clerk to notify” him of the dismissal. The Court
generally must hold a hearing “[u]nless the motion and the files and records of the case
conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). A hearing
is unnecessary “if (1) the petitioner’s allegations, accepted as true, would not entitle the
petitioner to relief, or (2) the allegations cannot be accepted as true because they are
contradicted by the record, inherently incredible, or conclusory.” Evans v. United States,
200 F.3d 549, 551 (8th Cir. 2000). No hearing is required here.



       1
        Ruelas-Carbajal also generally alleges “[c]umulative issues led to Ineffective
Assistance of Counsel.” But the Eighth Circuit has decided courts need not “bundle the
individual claims of attorney error and determine whether the body of these alleged faults,
en masse, overcome Strickland’s presumption of reasonableness” because “the Strickland
standard [does not] demand [any] sort of cumulative performance inquiry.” Forrest v.
Steele, 764 F.3d 848, 860 (8th Cir. 2014) (citing Wainwright v. Lockhart, 80 F.3d 1226,
1233 (8th Cir. 1996) (“Errors that are not unconstitutional individually cannot be added
together to create a constitutional violation. Neither cumulative effect of trial errors nor
cumulative effect of attorney errors are grounds for habeas relief.”)).
                                              2
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 3 of 7 - Page ID # 746




       As noted above, Ruelas-Carbajal alleges Campbell provided ineffective assistance
in his defense at trial. Ruelas-Carbajal’s burden of “establish[ing] ineffective assistance of
counsel” is a heavy one. United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996). To
succeed, he must prove not only that Campbell’s “performance was so deficient as to fall
below an objective standard of the customary skill and diligence displayed by a reasonably
competent attorney,” but also that his “deficient performance prejudiced the defense.”
Armstrong v. Kemna, 534 F.3d 857, 863 (8th Cir. 2008).

       “Judicial scrutiny of counsel’s performance is highly deferential, indulging a strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
judgment,” Bucklew v. Luebbers, 436 F.3d 1010, 1016 (8th Cir. 2006), and making “every
effort . . . to eliminate the distorting effects of hindsight, to reconstruct the circumstances
of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at
the time,” Strickland, 466 U.S. at 689. Campbell’s performance is deficient only if he
“made errors so serious that [he] was not functioning as the ‘counsel’ guaranteed the
defendant by the Sixth Amendment.” Id. at 687.

       Strickland’s prejudice prong “focuses on the question whether counsel’s deficient
performance renders the result of the trial unreliable or the proceeding fundamentally
unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). “It is not enough for [Ruelas-
Carbajal] to show that the errors had some conceivable effect on the outcome of the
proceeding.” Strickland, 466 U.S. at 693. To show prejudice, he must demonstrate “a
reasonable probability that, but for [Campbell’s] unprofessional errors, the result of the
proceeding would have been different.” Id. at 694. That is, that Ruelas-Carbajal “would
have been found not guilty” of the charges against him. United States v. Robinson, 301
F.3d 923, 925 (8th Cir. 2002).

       Here, Ruelas-Carbajal shows neither deficiency nor prejudice. His first ineffective-
assistance claim is based on Campbell’s purported failure to follow up on information
Ruelas-Carbajal gave him about a digital photograph of Ruelas-Carbajal taken by his

                                              3
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 4 of 7 - Page ID # 747




nephew at school. According to Ruelas-Carbajal, the photograph’s metadata “would have
substantiated the location where [he] was in the photograph and the time [he] was there.”
Ruelas-Carbajal asserts it “stand[s] to reason an individual cannot be in two locations at
the same time.”

         But Ruelas-Carbajal fails to adequately explain how the photograph in question
relates to the pertinent issues in his case or how it would have changed the outcome of his
trial. See, e.g., Ford v. United States, 917 F.3d 1015, 1022 (8th Cir. 2019) (“Failure to
discover a particular piece of marginally helpful information does not render legal
representation constitutionally deficient.”). He does not even state the date and time the
photograph purportedly depicts or whether it relates to his conviction for conspiracy
(Count I) or for distribution on July 31, 2015 (Count III). 2 To the extent the photograph
relates to Count I, it is hard to say one photograph would change the outcome when the
government presented evidence at trial that the charged conspiracy spanned more than two
years.

         If the photograph in question relates to Count III, the Court fails to see the alleged
importance of the metadata. Ruelas-Carbajal took the stand in his own defense and
admitted the police photographed him with Quiroz in front of his house that day. Ruelas-
Carbajal did not deny he was there in the street and met with Quiroz. Rather, he denied
Quiroz’s testimony that Ruelas-Carbajal sold him drugs, instead maintaining their
documented interaction that day was about a car Ruelas-Carbajal had for sale.

         In short, Ruelas-Carbajal has not shown Campbell’s failure to obtain the photograph
and admit the metadata was so serious an error that Campbell “was not functioning as the
‘counsel’ guaranteed the defendant by the Sixth Amendment,” let alone that presenting that
evidence would have led to Ruelas-Carbajal’s acquittal. Strickland, 466 U.S. at 687, 694.


        Any alleged impact of failing to produce the photograph and metadata at trial with
         2
respect to Count II falls short because the jury found Ruelas-Carbajal not guilty of that
count. And Ruelas-Carbajal does not mention, and the Court does not see, any potential
material impact on his sentence.
                                             4
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 5 of 7 - Page ID # 748




This is particularly true given the overwhelming evidence against him, including
surveillance photographs, an audio recording of Ruelas-Carbajal making incriminating
statements, and testimony from two cooperating witnesses who testified at length about
their documented interactions with him. See, e.g., Tokar v. Bowersox, 198 F.3d 1039, 1049
(8th Cir. 1999) (finding no reasonable probability of a different outcome in light of the
“overwhelming evidence against [the defendant] in the form of testimony by both the
victim’s young son and by [the defendant’s] accomplice/girlfriend . . . which clearly
placed” the defendant at the scene of the crime). “[T]here is no prejudice if, factoring in
the [omitted evidence], the government’s case remains overwhelming.” McCauley-Bey v.
Delo, 97 F.3d 1104, 1106 (8th Cir. 1996).

       The result is the same with respect to Ruelas-Carbajal’s second claim—that
Campbell was unconstitutionally ineffective in failing to impeach Cuevaz with information
Ruelas-Carbajal provided about Cuevaz’s failure to deliver a vehicle to Guadalajara,
Jalisco, Mexico as promised despite Ruelas-Carbajal having paid him. See, e.g., Ford, 917
F.3d at 1023-24 (noting matters of trial strategy like impeachment decisions and cross-
examination techniques generally fall within counsel’s professional discretion). Though
perhaps not exactly how Ruelas-Carbajal may have wanted, Campbell did cross-examine
Cuevaz about the vehicle in question and the price Ruelas-Carbajal said he paid. Cuevaz
denied selling him the vehicle, explaining he only offered the vehicle to get Ruelas-
Carbajal to reveal his drug source.

       In addition, Campbell and the government both addressed the subject in detail when
Ruelas-Carbajal took the stand. Ruelas-Carbajal identified Cuevaz as a “bad person” and
a “big-time criminal” before testifying Cuevaz sold him a vehicle for $16,800 but took it
back from Ruelas-Carbajal’s sister in Mexico after he had the money. When Campbell
asked about the police report Ruelas-Carbajal filed, Ruelas-Carbajal testified Cuevaz went
to the police and lied about Ruelas-Carbajal being a drug dealer. Ruelas-Carbajal said
Cuevaz later threatened to kill Ruelas-Carbajal over the dispute and harm his family in
Mexico. Further testimony about the vehicle would have been cumulative at best. See
                                         5
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 6 of 7 - Page ID # 749




United States v. Watkins, 486 F.3d 458, 466 (8th Cir. 2007) (noting the limited value of
cumulative impeachment and the difficulty of showing prejudice based on the failure to
ask specific questions on cross-examination), judgment vacated on other grounds, 552 U.S.
1091 (2008).

       Campbell also challenged Cuevaz’s credibility in other ways, questioning his
memory and his motive to lie. See Guzman-Ortiz v. United States, 849 F.3d 708, 714 (8th
Cir. 2017) (“Attacking a witness’s credibility and motives are reasonable cross-
examination strategies.”). He highlighted some holes and inconsistencies in Cuevaz’s
testimony and even got him to admit he was testifying to get less prison time in his own
criminal case. See Ford, 917 F.3d at 1024 (explaining any “alleged missteps on cross-
examination” must be weighed against any successes).

       The Court is again unable to say Campbell’s impeachment of Cuevaz was
objectively unreasonable or that Ruelas-Carbajal’s trial was “fundamentally unfair.”
Lockhart, 506 U.S. at 372; see also Strickland, 466 U.S. at 686 (“The benchmark for
judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the
proper functioning of the adversarial process that the trial cannot be relied on as having
produced a just result.”).

       B.      No Certificate of Appealability
       Before Ruelas-Carbajal can appeal the Court’s adverse ruling on his § 2255 motion,
he must have a certificate of appealability.              See 28 U.S.C. § 2253(c)(1);
Fed. R. App. P. 22(b)(1). But the Court cannot issue such a certificate unless Ruelas-
Carbajal “has made a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). To do that, he must demonstrate that a “reasonable jurist” would
find this Court’s rulings on his ineffective-assistance “claims debatable or wrong.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000). Because Ruelas-Carbajal has not made the required
showing, the Court will not issue a certificate of appealability.


                                              6
  8:16-cr-00360-RFR-MDN Doc # 105 Filed: 04/24/20 Page 7 of 7 - Page ID # 750




III.   CONCLUSION
       The Court’s initial review of Ruelas-Carbajal’s § 2255 “motion and the files and
records of the case conclusively show that [he] is entitled to no relief.”
28 U.S.C. § 2255(b). Accordingly,

       IT IS ORDERED:
       1.    David Ruelas-Carbajal’s pro se motion pursuant to 28 U.S.C. § 2255 (Filing
             No. 101), as amended (Filing No. 104), is denied.
       2.    The Court will not issue a certificate of appealability in this case.
       3.    A separate judgment will be entered.
       4.    The Clerk of the Court shall mail a copy of this Memorandum and Order and
             the Judgment to Ruelas-Carbajal at his address of record.

       Dated this 24th day of April 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge




                                             7
